DETAILED ACTION
Summary
	This is a non-final Office action in reply to the Request for Continued Examination under 37 CFR 1.114 filed 23 June 2021 for the application filed 27 June 2019. Claims 1 and 4-19 are pending:
Claims 2 and 3 have been canceled;
Claims 15-19 have been withdrawn with traverse on 10 September 2020; and
Claims 1, 4, 10, and 12 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/EP2017/084495 filed 22 December 2017) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (GB1622343 filed 29 December 2016) under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAUGHTON et al. (US Patent 6,395,538) in view of SKUDAS et al. (US PGPub 2013/0280788 A1).
	Regarding Claim 1, NAUGHTON discloses a method for controlling and monitoring a biomanufacturing process using infrared spectroscopic monitoring and fingerprinting of a biomolecule to produce a desired biomolecule having appropriate characteristics (abstract; c2/20-25; c2/30-33); such purification techniques involve chromatographic separations (i.e., a method for controlling a continuous bioprocess purification system comprising a… chromatography process… wherein the continuous purification is performed on a sample comprising a target product having desired characteristics; c21/13-24). Fingerprinting includes comparing the recorded biomolecule spectra to a reference spectrum (c14/58-63), and monitoring includes determining quantitative information about the biomolecule, i.e., including the amount of biomolecule purified (c15/5-12) and the biomolecule concentration (i.e., at least one parameter indicative of target characteristics; c18/29-31). 
The process is designed to optimize the production of the biomolecule with adjustments during the process (c18/44-49), e.g., the biomolecule of interest is separated from other molecules and purified to homogeneity (i.e., (a) detecting at least one parameter indicative of target characteristics of the target product; (b) controlling the continuous bioprocess purification system to meet the desired characteristics based on the detected at least one parameter; c21/15-17). During chromatographic purification, NAUGHTON discloses that the separation resolution of the biomolecule (c) purifying… the target product by separating the target product from the sample based on the desired characteristics being met; (d) detecting impurities in the purified target product; c23/1-5).
	More specifically, NAUGHTON discloses the use of multiple chromatography columns in series to purify a biomolecule, i.e., a first cation exchange column, followed in sequence by an anion exchange column, a hydroxyapatite column, then gel filtration chromatography, wherein the collected eluted fractions from previous columns are filtered in a subsequent column (i.e., (c) purifying, using at least first and second columns of the at least three columns; (e) inputting, to a third column different from the at least first and second columns, the purified target product with the detected impurities; c31/20-c/32/51). NAUGHTON further discloses that if the biomolecule solution contains an excess of an unwanted product, the solution is “shunted back for reprocessing” (i.e., whereby the target characteristics are within a pre-determined range; c32/1-4). While a specific example is provided, NAUGHTON further discloses the number and type of chromatography steps used in the purification of a biomolecule is dependent on the nature of the biomolecule, the source material, and the level purity/yield required (c21/52-57).
	NAUGHTON is deficient in explicitly disclosing the chromatography process is a continuous chromatography process configured for continuous purification in a cyclic operation.
	However, such configurations are well known in the art of chromatographic purifications, especially for such biomolecules used for pharmaceutical purposes. For instance, SKUDAS discloses a continuous chromatography process for the purification of biopharmaceutical molecules (p0001; p0008). In the disclosed process, at least three columns are connected in series such that continuous purification is achieved, wherein each column is generally subjected to load, wash, elute, and regenerate steps in staggered sequence, and the operation is repeated one or more times (i.e., a continuous chromatography process… configured for continuous purification in a cyclic operation; p0137). Such a continuous operation advantageously yields better utilization of resins, reduces processing time, and reduces buffer requirements compared with conventional, non-continuous chromatography (p0008). Thus, prior to the effective filing date of the invention, one of ordinary skill in the art would have found it obvious to utilize a continuous chromatography process configured for continuous purification in a cyclic operation as suggested by SKUDAS for the biomolecule purification process of NAUGHTON. Furthermore, one of ordinary skill in the art prior to the 
	Regarding Claim 4, modified NAUGHTON makes obvious the control method of Claim 1. SKUDAS further discloses that after being subjected to continuous separation, a target molecule is subjected to virus inactivation and subsequent chromatography purification (i.e., a viral inactivation step after the continuous chromatography process; FIG. 15; p0183). Advantageously, viral inactivation renders viruses inactive and thereby, the purified product safe for therapeutic use (p0184). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to subject the target product to viral inactivation as suggested by SKUDAS for the method disclosed by NAUGHTON.
	Furthermore, the limitation “further comprises processing the purified target product with the detected impurities through another viral inactivation step” is directed to a duplication of process steps. The mere duplication of parts or process steps has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); MPEP §2144.04). The mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8). As explained by Applicant, the additional viral inactivation step has no other expected result other than to further remove or inactivate any viruses present in solution (pg. 13, lines 12-17).
	Regarding Claim 5, modified NAUGHTON makes obvious the control method of Claim 1. NAUGHTON further discloses the IR spectroscopy step is initially practiced to determine an initial sample spectra (c14/47-57) and that the fingerprint of the biomolecule itself is monitored to detect the initial level of production in the sample (i.e., step b) controls an upstream process in the continuous bioprocess purification system; c19/41-46).
Regarding Claim 6, modified NAUGHTON makes obvious the control method of Claim 5. NAUGHTON further discloses that the monitoring of the spectra includes determining quantitative information about the biomolecule, i.e., including the biomolecule concentration (i.e., controlling the concentration of the target product in the sample being fed into the continuous chromatography process; c18/29-31). 
Regarding Claim 7, modified NAUGHTON makes obvious the control method of Claim 5. NAUGHTON further discloses that the biomolecules are expressed from cell culture flasks or bioreactors and fermentation cultures wherein the continuous bioprocess purification system comprises a cell culture process; c16/7-9; c17/1-3). NAUGHTON further discloses adaptation of the process for a fermentation process (i.e., step b) comprises controlling the cell culture process to adjust the composition of the sample being fed into the continuous chromatography process; c17/27-35; c18/29-49).
Regarding Claim 8, modified NAUGHTON makes obvious the control method of Claim 1. NAUGHTON further discloses the characteristics of the biomolecule are further monitored in the purification and storage stages of the process and additional recovery/purification steps (i.e., step b) controls a downstream process in the continuous bioprocess purification system; c12/16-25).
Regarding Claim 9, modified NAUGHTON makes obvious the control method of Claim 8. SKUDAS further discloses each column is generally subjected to load, wash, elute, and regenerate steps (i.e., wherein the continuous chromatography process comprises loading, elution, and cleaning steps of each column; p0137). NAUGHTON further discloses that the elution step of each column is monitored by spectroscopy to provide feedback controls to control the resolution of the elution by adjusting the elution conditions (i.e., step b) comprises adjusting the elution step based on the concentration of target product in the sample being fed into the continuous chromatography process; c22/39-49).
Regarding Claim 10, modified NAUGHTON makes obvious the control method of Claim 8. NAUGHTON further discloses a subsequent formulation step after purification, wherein the purified biomolecule is resuspended in a final solution containing physiologically acceptable excipients, lyophilizing, and aseptic processing (i.e., the continuous bioprocess purification system comprises a polish step; c23/20-29). NAUGHTON further discloses the biomolecule spectra are compared with a reference and a calibration curve to verify the validity of the detected biomolecule spectra (i.e., defining a target product fingerprint; c14/58-63). Fingerprinting as such is performed throughout the process, i.e., at biological production, at recovery and purification, and at bulk formulation (i.e., in step a), obtaining at least one fingerprint after the sample has been processed in the continuous chromatography process; c12/16-29). NAUGHTON discloses comparing biomolecule spectra with a reference to verify validity of the detected spectra (c14/58-63) and to determine whether purification is further required based on a degree of tolerance (i.e., comparing the target product fingerprint with the at least one fingerprint of the sample to identify deviations; c15/5-12). Finally, NAUGHTON discloses in situ real-time monitoring and control of the purification process during which the spectra of the biomolecule solution are compared before and after each chromatographic separation (i.e., comparing the target product fingerprint with the at least one fingerprint of the sample to identify deviations; adjusting the polish step in response to the identified deviations; c23/42-45; c22/24-31).
Regarding Claim 11, modified NAUGHTON makes obvious the control method of Claim 10. NAUGHTON further discloses the biomolecule spectra are compared with a reference and calibration curve to verify the validity of the detected biomolecule spectra (i.e., wherein the target product fingerprint is defined by the composition of the target product and/or detected impurities in the target product; c14/58-63).
Regarding Claim 12, modified NAUGHTON makes obvious the control method of Claim 10. NAUGHTON further discloses infrared spectrometry (i.e., wherein the at least one fingerprint is obtained by spectrometry; c14/10).
Regarding Claim 13, modified NAUGHTON makes obvious the control method of Claim 1. NAUGHTON further discloses in situ real-time monitoring and control of the purification process during which the spectra of the biomolecule solution are compared before and after each chromatographic separation (i.e., performing real time trend analysis of each detected at least one parameter to identify a deviation from the desired characteristics of the target product before step b), and controlling the continuous bioprocess purification system based on the identified deviation; c23/42-45; c22/24-31).
Regarding Claim 14, modified NAUGHTON makes obvious the control method of Claim 13. NAUGHTON further discloses determining quantitative information about the biomolecule, i.e., including the amount of biomolecule purified (i.e., step a) further comprises measuring a purified amount of the target product; c15/5-12). 

Response to Arguments
	Applicant’s amendments and arguments filed 23 June 2021 have been fully considered.
	Applicant’s cancellation of Claim 3 has rendered the 35 USC 112(a) written description rejection of Claim 3 moot and therefore, withdrawn.
	Applicant’s arguments with respect to the 35 USC 103 rejections of Claims 1 and 3-14 as being unpatentable over NAUGHTON in view of SKUDAS has been fully considered but are not persuasive.
	Applicant argue that NAUGHTON at best discloses that after purification, the output of the purification step is not reprocessed but is simply resuspend and stored, see col. 23, lines 22-33; Applicant further argues that SKUDAS does not remedy such deficiencies of NAUGHTON (pg. 6-7).
	The Examiner respectfully disagrees.
NAUGHTON explicitly discloses the use of multiple chromatography columns in series to purify a biomolecule, i.e., a first cation exchange column, followed in sequence by an anion exchange column, a hydroxyapatite column, then gel filtration chromatography (c31/20-c/32/51). Further, because NAUGHTON discloses that the biomolecule solution is analyzed by spectroscopy before and after each chromatography step (c23/42-45; c22/24-31), this example reads directly on steps c), d) and e) of the claimed process.
All other arguments have been indirectly addressed.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777